EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Specification:
Page 9 of the original specification, in paragraph [0019], 5th line therein, “to the” has been deleted. 
Page 16 of the original specification, in paragraph [0036], last line therein, a --.-- has been inserted after “10”.
Page 19 of the original specification, in the heading therein, “EXMPLES” has been rewritten as --EXAMPLES--.
Comments:
The above changes have been made by informal examiners amendments to correct obvious idiomatic, grammatical and spelling issues in the original specification.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A coupling comprising 
Claims 1, 4, 6 are allowable over the prior art of record.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee